Honorable     F. L. Masale,   Page 2               O-4994


    cles In the office   of: County Judge, County
    Clerk, Sheriff,   County Attorney, County Treasurer,
    County Surveyor, County Hide Inspector,    Assessor
    of Taxes, Collector   of Taxes, Justices  of the
    Peace, Constables,   and County Superintendent   of
    Public Instruction.    Such vacancies shall be filled
    by a majority vote of the members of said Court,
    present and voting,    and the person chosen shall
    hold office  until the next general election.”
             Article   17, Vernon’s    Annotated    Texas Civil   Statutes,
provides :
           “After each general election     those who are
    elected to the various county and precinct          of-
    fices   shall qualify by taking the official        oath
    and entering upon and assuming the duties of
    their respective     offices  on the first   day of
    January following     the last general election,       or
    as soon thereafter      as possible.   Those officers
    holding office     at said time shall surrender
    their offices    to their successors    accordingly
    on said date, or as soon after such date as their
    successors    shall have qualified   and be ready to
    assume the duties thereof.”
             Article   18; Vernon’s    Annotated Texas Civil      Statutes,
provides:
            “Each officer,   whether elected or appoint-
     ed under the laws of this State, and each Commls-
     sloner,    or member of any board or commission
     created by the lhws of this State, shall hold
     his office    for the term provided by law and un-
     til his successor     is elected or appointed and
     qualifies;    and each, on retiring     from office,
     shall deliver     to his successor all books, papers,
     and documents relating      to his office.”
         We quote from the court’s   opinion In the case of Anderson,
et al., v. Parsley,  et al.,  Tex. Clv. App., writ of error refused,
37 S.W. (2d) 358, as follows:
           The Constitution    does not provide when the
     newly elected commissioners shall take office        or
     be eligible   to take office.    Article  17, Rev. Clv.
     Statutes of 1925, act of 1921, provides that the
     newly elected officers     shall take thelr official
     oath and enter upon and assume the dutlea of their
     respective   offices   on the 1st day of January fol-
.’   _.




          Honorable   F. L. Massle,   page 3           O-4994


              lowing the last general election,    or as soon there-
              after as possible.   This provision   Is well within
              the power of the Legislature,    and we can see no
              reason to sustain the contention    that the newly
              elected commiasloners,   elected  in the general elec-
              tion of 1930, ought to have been permitted to take
              the oath and qualify and enter upon their duties
              as commissioners prior to January 1, 1931.'
                     It is our opinion that the Honorable 0. 0. McCurdy
          will be entitled   to qualify and take office  on or after January
          1st, 1943. Of course if Judge McCurdy does not qualify     on
          JarPlarg lst, 1943, then Judge Culbertson will continue to hold
          over until Judge McCurdy qualifies.
                                               Very truly   yours
                                          ATTORNEY
                                                 GENERALOF TEXAS
                                               By s,&m. J. Fanning
                                                    Wm. J. Fanning
                                                     Assistant

          WJF:db:wc

          APPROVEDDEC 3, 1942
          s/Gerald C. Mann
          ATTORNEYGE%3RAL  OF TEXAS
          Approved Opinion Committee by s/BWB Chairman